FILED
                             NOT FOR PUBLICATION                            JUN 03 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PEDRO ARTURO GUERRERO-REYES,                     No. 08-72233
a.k.a. Pedro Antonio Guerrero-Reyes,
                                                 Agency No. A096-191-739
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Pedro Arturo Guerrero-Reyes, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for asylum, withholding

of removal, and protection under the Convention Against Torture (“CAT”). We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence.

Kamalyan v. Holder, 620 F.3d 1054, 1057 (9th Cir. 2010). We deny in part and

grant in part the petition for review, and we remand.

      Substantial evidence supports the agency’s denial of CAT relief because

Guerrero-Reyes failed to establish it is more likely than not that he will be tortured

if returned to El Salvador. See 8 C.F.R. § 1208.16(c); Ahmed v. Keisler, 504 F.3d

1183, 1201 (9th Cir. 2007).

      The agency found that even if Guerrero-Reyes suffered persecution in the

past, there has been a fundamental change in circumstances in El Salvador such

that he no longer has a well-founded fear of persecution. Substantial evidence does

not support the agency’s finding, because it failed to provide a sufficiently

individualized analysis of how country conditions will affect Guerrero-Reyes’

specific situation. See Garrovillas v. INS, 156 F.3d 1010, 1017 (9th Cir. 1998)

(“Information about general changes in the country is not sufficient.”); see also

Lopez v. Ashcroft, 366 F.3d 799, 805-807 (9th Cir. 2004). Accordingly, we grant

the petition as to Guerrero-Reyes’ asylum and withholding of removal claims, and

remand for further proceedings consistent with this disposition. See INS v.

Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).




                                           2                                    08-72233
   Each party shall bear its own costs for this petition for review.

   PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                       3                               08-72233